Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 09/22/2022.
Claims 1-6, 8-16, 18-22 are pending.
Claims 1, 11, and 20-21 have been amended.
Claims 7 and 17 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-6, 7-16, 18-22 under 35 U.S.C. 103, have been fully considered and are persuasive. More specifically, the agreed upon amendments of claims 1, 11, and 21 are deemed to overcome the previous 103 prior art rejections; therefore, the rejection(s) under 35 U.S.C. 103 of claim(s) 1-6, 7-16, 18-22 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 7-16, 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11, and 21 are respectively drawn to a system, method, and non-transitory computer-readable recording medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 11, and 21 recite the following, or analogous, limitations “accessing…the mail box linked to the first user, and identifying at least one un-actioned email therefrom; analyzing…at least one of a header, subject-line and body of the un-actioned email, and identifying therefrom, using predetermined sentiment analysis rules, key-phrases that signify at least one sentiment; determining…the importance associated with the un-actioned email by analyzing at least said header of the un-actioned email, using predefined organizational hierarchy rules; analyzing…said subject-line and said body of the un-actioned email, and determining at least one of events, time stamps and actions specified therein, using predetermined semantic analysis rules; identifying,…using said semantic analysis rules, at least one urgency factor specified in the un-actioned email, and determining a time-sensitivity associated with the un-actioned email based on said at least one urgency factor; analyzing…an email trail incorporating the un-actioned email and determining at least a temporal dimension corresponding to said email trail and a temporal progression of said email trail, and modeling the first user's behavioral profile based at least in-part on said temporal dimension and temporal progression, wherein the step of determining at least said temporal dimension and said temporal progression further includes determining: a total number of emails exchanged via said email trail over a predetermined time period; a total number of emails present in said email trail, and wherein said total number of emails present in said email trail include at least a first email received in said email trail, a last email received in said email trail, and reply emails by said first user, wherein said first email is oldest email in said email trail and said last email is most recent email in said email trail; a total time elapsed between receiving said first email of said email thread and receiving said last email of said email thread; and determining an average time between closing an existing email thread and creating a second email thread involving a sender and at least one recipient of the un-actioned email; determining…activities performed by said user on each email comprised within said email trail incorporating the un-actioned email, and identifying a total time said email trail was active and time elapsed since said email trail was last active; pragmatically analyzing,…using a predetermined pragmatic analysis model, the un-actioned email, and identifying at least tonalities and context of the un-actioned email, and pragmatically forecasting possible responses to the un-actioned email based on said context and tonalities and wherein the step of pragmatically forecasting possible responses to the un-actioned email based on said context and tonalities, further includes a step of deducing a manner in which the un-actioned mail having a particular tone and a context should be replied to; pragmatically summarizing…contents of the un-actioned email, by assessing at least intentions conveyed by said subject-line and said body of the un-actioned email, and purported impacts associated with conveyed intentions; selectively categorizing…the un-actioned email as being important and urgent, based at least on one of said key-phrases, header of the un-actioned email, events, time stamps and actions described in the un- actioned email, urgency factor, temporal dimension and temporal progression of said email trail incorporating the un-actioned email, said intentions conveyed by said contents of the un-actioned email, and purported impacts associated with the conveyed intentions; generating…a reminder corresponding to the un-actioned email, subsequent to determining the urgency and importance associated with the un-actioned email, and directing said reminder to the first user thereby reminding the first user to respond to the un-actioned email, wherein said reminder is transmitted to the first user using a communication medium other than email communication; and selectively directing said reminder to a second user in addition to the first user, based on the urgency and importance associated with the un-actioned email, said second user identified based on said organizational hierarchy rules and wherein said reminder is transmitted to said second user using a communication medium other than the email communication.” These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “using a computer processor”, “by the processor”, “a memory module”, and “a non-transitory computer readable medium” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper accessing…the mail box linked to the first user, and identifying at least one un-actioned email therefrom (e.g. by thinking of/writing out an email message that was receive to a human), 
mentally/with the aid of pen and paper analyzing…at least one of a header, subject-line and body of the un-actioned email, and identifying therefrom, using predetermined sentiment analysis rules, key-phrases that signify at least one sentiment (e.g. by thinking of/writing out a feeling derived from looking at email text), 
mentally/with the aid of pen and paper determining…the importance associated with the un-actioned email by analyzing at least said header of the un-actioned email, using predefined organizational hierarchy rules (e.g. by thinking of/writing out an urgency of response derived from looking at email text), and 
mentally/with the aid of pen and paper analyzing…said subject-line and said body of the un-actioned email, and determining at least one of events, time stamps and actions specified therein, using predetermined semantic analysis rules (e.g. by mentally/writing out a time received derived from looking at email text),
mentally/with the aid of pen and paper identifying,…using said semantic analysis rules, at least one urgency factor specified in the un-actioned email, and determining a time-sensitivity associated with the un-actioned email based on said at least one urgency factor (e.g. by thinking of/writing out an urgency of response within an amount of time derived from looking at email text), 
mentally/with the aid of pen and paper analyzing…an email trail incorporating the un-actioned email and determining at least a temporal dimension corresponding to said email trail and a temporal progression of said email trail, and modeling the first user's behavioral profile based at least in-part on said temporal dimension and temporal progression (e.g. by thinking of/writing out a time received derived from looking at email text), 
mentally/with the aid of pen and paper wherein the step of determining at least said temporal dimension and said temporal progression further includes determining: a total number of emails exchanged via said email trail over a predetermined time period (e.g. by thinking of/writing out a time received of an email in response to a previous email sent to another human derived from looking at email text), 
mentally/with the aid of pen and paper wherein the step of determining at least said temporal dimension and said temporal progression further includes determining: a total number of emails present in said email trail, and wherein said total number of emails present in said email trail include at least a first email received in said email trail, a last email received in said email trail, and reply emails by said first user, wherein said first email is oldest email in said email trail and said last email is most recent email in said email trail (e.g. by thinking of/writing out a time received of an email in an email trail that the user has received an email, sent an email, and then received another email from the correspondent derived from looking at email text), 
mentally/with the aid of pen and paper wherein the step of determining at least said temporal dimension and said temporal progression further includes determining: a total time elapsed between receiving said first email of said email thread and receiving said last email of said email thread (e.g. by thinking of/writing out a time between receiving a beginning email and last email of a complete correspondence with another human), 
mentally/with the aid of pen and paper wherein the step of determining at least said temporal dimension and said temporal progression further includes determining: determining an average time between closing an existing email thread and creating a second email thread involving a sender and at least one recipient of the un-actioned email (e.g. by thinking of/writing out an average time between closing a complete correspondence with another human and starting a different email with the same human), 
mentally/with the aid of pen and paper wherein the step of determining…activities performed by said user on each email comprised within said email trail incorporating the un-actioned email, and identifying a total time said email trail was active and time elapsed since said email trail was last active (e.g. by thinking of/writing out a when a response was made to a received email and calculating a total time between closing a complete correspondence with another human), 
mentally/with the aid of pen and paper wherein the step of pragmatically analyzing,…using a predetermined pragmatic analysis model, the un-actioned email, and identifying at least tonalities and context of the un-actioned email, and pragmatically forecasting possible responses to the un-actioned email based on said context and tonalities and wherein the step of pragmatically forecasting possible responses to the un-actioned email based on said context and tonalities, further includes a step of deducing a manner in which the un-actioned mail having a particular tone and a context should be replied to (e.g. by thinking of/writing out a model with steps for determining responses depending on the feeling derived from looking at email text of the received email), 
mentally/with the aid of pen and paper wherein the step of pragmatically summarizing…contents of the un-actioned email, by assessing at least intentions conveyed by said subject-line and said body of the un-actioned email, and purported impacts associated with conveyed intentions (e.g. by thinking of/writing out a summary of the intended message derived from looking at email text of the received email and actions that need to be taken by the user), 
mentally/with the aid of pen and paper wherein the step of selectively categorizing…the un-actioned email as being important and urgent, based at least on one of said key-phrases, header of the un-actioned email, events, time stamps and actions described in the un-actioned email, urgency factor, temporal dimension and temporal progression of said email trail incorporating the un-actioned email, said intentions conveyed by said contents of the un-actioned email, and purported impacts associated with the conveyed intentions (e.g. by thinking of/writing out an urgency of response derived from looking at email text and time received from the summary of the intended message), 
mentally/with the aid of pen and paper wherein the step of generating…a reminder corresponding to the un-actioned email, subsequent to determining the urgency and importance associated with the un-actioned email, and directing said reminder to the first user thereby reminding the first user to respond to the un-actioned email, wherein said reminder is transmitted to the first user using a communication medium other than email communications (e.g. by thinking of/writing out a message for the user to remember to respond to a received email based on the determined urgency), 
mentally/with the aid of pen and paper wherein the step of selectively directing said reminder to a second user in addition to the first user, based on the urgency and importance associated with the un-actioned email, said second user identified based on said organizational hierarchy rules and wherein said reminder is transmitted to said second user using a communication medium other than the email communication (e.g. by thinking of/writing out a message for the user’s boss to remember to remind the user to respond to a received email based on the determined urgency).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 11, and 21 include additional elements “using a computer processor”, “by the processor”, “a memory module”, and “a non-transitory computer readable medium”, however the recitations of these elements are at a high level of generality, merely uses a computer as a tool to perform an abstract idea, and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “using a computer processor”, “by the processor”, “a memory module”, and “a non-transitory computer readable medium”), generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “using a computer processor”, “by the processor”, “a memory module”, and “a non-transitory computer readable medium” to perform the steps of the independent claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 11, and 21 are not patent eligible.
Dependent claims 2-6, 8-10, 12-16, 18-19, and 22 are also ineligible for the same reasons given with respect to claims 1, 11, and 21.  The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper wherein the step of determining the importance associated with the un-actioned email by analyzing at least a header of the un-actioned email, further includes a step of determining an identity of said sender of the un-actioned email, and determining the un-actioned email to be important based on said identity of said sender (claims 2 and 12) (e.g. by mentally/writing out an urgency of response derived from looking at email text and the sender’s identity)
mentally/with the aid of pen and paper w wherein the step of determining the importance associated with the un-actioned email, further includes a step of analyzing said subject line of the un-actioned email using said semantic analysis rules, and determining the un-actioned email to be important based on textual matter specified as a part of said subject-line (claims 3 and 13) (e.g. by mentally/writing out an urgency of response derived from looking at email text)
mentally/with the aid of pen and paper wherein the step of identifying key-phrases from the un-actioned email, further includes a step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases…to determine an overall sentiment associated with the un-actioned email (claims 4 and 14) (e.g. by mentally/writing out a type of feeling derived from looking at email text)
mentally/with the aid of pen and paper wherein the step of identifying at least one urgency factor specified in the un-actioned email, further includes a step of determining whether the un-actioned email specifies a deadline (claims 5 and 15) (e.g. by thinking of/writing out an urgency of response derived from looking at email text stating response needed in a predetermined amount of time)
mentally/with the aid of pen and paper wherein the step of identifying at least one urgency factor specified in the un-actioned email, further includes a step of determining a timestamp at which the un-actioned email was sent, and determining whether the sender of the un-actioned email had previously sent a substantially similar email (claims 6 and 16) (e.g. by thinking of/writing out an urgency of response derived from looking at email text and if it is similar enough to a previously received email to be deemed a repeated email)
mentally/with the aid of pen and paper selectively prompting the first user…to specify a plurality of keywords that specify the importance and the urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of keywords; comparing each of said keywords, with at least one of said header, subject-line and body of the un-actioned email, and determining whether at least one of said keywords is present therein; and categorizing the un-actioned email as important and urgent in an event at least one of said keywords is found to be present within at least one of said header, subject-line and body of the un-actioned email (claims 8 and 18) (e.g. by thinking of/writing out an urgency of response derived from looking at email text as a reminder to the user)
mentally/with the aid of pen and paper selectively prompting the first user to specify a list of email addresses deemed important; analyzing at least said header of the un-actioned email, and determining whether an email address of said sender of the un-actioned email is included in the list of email addresses specified by the first user as being important; and categorizing the un-actioned email as important and urgent only in the event that the email address of the sender is specified by the first user as being important (claims 9 and 19) (e.g. by thinking of/writing out an urgency of response derived from looking at the senders email and if it is on a predetermined list of urgent email addresses)
mentally/with the aid of pen and paper wherein the step of categorizing the un-actioned email as being important and urgent, further includes a step of automatically triggering a calendar event notification corresponding to at least one event described in the un-actioned email determined as being important and urgent (claim 10 and 20) (e.g. by thinking of/writing out a reminder for a user’s calendar if the action within an email is deemed urgent)
Claim 22 is a combination of the claims above (see examples above).
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 4, 14, and 22 recite “using a machine-learning model”, claims 8, 18, and 22 recite “via an internet enabled device accessible to the first user”, claims 10, 20, and 22 recite a “communication medium selected from the group consisting of Short Message Service (SMS) and automated phone call”, claims 12-16 recites the “said processor” of claim 11, and claim 22 recites “the computer processor” of claim 21, however this again amounts to no more than a generic computer component to apply the exception, generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The remaining dependent claims do not recite any judicial exceptions, and thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps of in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-6, 8-10, 12-16, 18-19, and 22 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123